DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 initially sets forth a system comprising a work vehicle configured to tow an implement, then sets forth the implement including a sensor and a controller. It is unclear if the implement, sensor, and controller are elements of the claimed system, or merely parts upon which the system acts, as would be taken from the claim as written, in which case the limitations of dependent claims 2-6, 11, and 12 would not necessarily be required because they do not further limit the system. Therefore, claim 1 is indefinite 
Claim 3 recites the limitation "the detected operational parameter" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the monitored operational parameter" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the detected operational parameter" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 5, 15, and 16 each recite "a control action associated with" a given action. The metes and bounds of these recitations is not clear because the degree to which the "associated" given actions are required cannot be determined, as it appears they might merely be related or a capability. Therefore, claims 4 and 5 are indefinite and rejected under 35 U.S.C. 112(b).
Claim 13 recites the limitation "the monitored operational parameter" in lines 9 and 11. There is insufficient antecedent basis for this limitation in the claim. Additionally, it is noted that "the operational parameter" is recited in line 13, and the difference between "the monitored operational parameter" and "the operational parameter" is unclear.
Claim 14 recites the limitation "the monitored operational parameter" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the detected operational parameter" in line 4. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 10-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernhardt et al. (US 6,581,695)

Regarding claim 1, Bernhardt discloses a system for controlling an operation of agricultural implements, the system comprising:
a work vehicle (including 10) configured to tow an implement, the work vehicle including a hitch assembly including a hitch frame (including 24) and a draw point (of 26) moveable relative to the hitch frame, the draw point configured to be coupled to the implement, the work vehicle further including an actuator (including 12, 14, 16, 18, 20, and/or 22) configured to move the draw point relative to the hitch frame to adjust the position of the implement relative to the work vehicle; and
the system including a sensor (including 34, 36, and/or 42) configured to detect an operational parameter indicative of the operation of the implement, the system further including a controller (including 44) communicatively coupled to the sensor, the controller being configured to initiate control of an operation of the actuator based on sensor data received from the sensor to adjust the operational parameter of the implement.

Regarding claim 2, Bernhardt discloses the operational parameter being indicative of an orientation of the implement (including 30), the controller being configured to control the operation of the actuator based on the sensor data received from the sensor to regulate the orientation of the implement.

Regarding claim 3, Bernhardt discloses the controller (including 44) being further configured to monitor the detected operational parameter relative to a predetermined parameter range and control the operation of the actuator to adjust the orientation of the implement when the monitored operational parameter exceeds small deviations (see col. 7, lines 50-52).

Regarding claim 6, Bernhardt discloses the controller (including 44) being further configured to receive an input (from 56) indicative of a change in a target orientation of the implement and control the operation of the actuator to adjust the orientation of the implement relative to the work vehicle based on the change in the target orientation.

Regarding claim 10, Bernhardt discloses the system further comprising an orientation sensor (including 34, 36) configured to detect at least one of a pitch, a roll, or a yaw of the implement, the controller being configured to control the operation of the orientation based on the at least one of the pitch or the roll to regulate the operation of the implement.

Regarding claim 11, Bernhardt discloses the sensor (including 34, 36) being a non-contact based sensor.

Regarding claim 12, Bernhardt discloses the non-contact based sensor (including 34, 36) being an image capture device.

Regarding claims 13, 14, 18, and 19, Bernhardt discloses the use and operation of the system with respect to claims 3, 2, 6, and 10, above. Additionally, regarding claim 17, Bernhardt also discloses controlling operation based on a user input signal (from 52 or 56).

Claims 1, 2, 7-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClure et al. (US 7,162,348)

Regarding claim 1, McClure discloses a system for controlling an operation of agricultural implements, the system comprising:
a work vehicle (motive component) configured to tow an implement (working component), the work vehicle including a hitch assembly including a hitch frame (of 10) and a draw point (30) moveable relative to the hitch frame, the draw point configured to be coupled to the implement, the work vehicle further including an actuator (24) configured to move the draw point relative to the hitch frame to adjust the position of the implement relative to the work vehicle; and
the system including a sensor (including 16, 18, 56, 58, 110, and/or 112) configured to detect an operational parameter indicative of the operation of the implement, the system further including a controller communicatively coupled to the sensor, the controller (microprocessor) being configured to initiate control of an operation of the actuator based on sensor data received from the sensor to adjust the operational parameter of the implement.

Regarding claim 2, McClure discloses the operational parameter being indicative of an orientation (relative position) of the implement, the controller being configured to control the operation of the actuator based on the sensor data received from the sensor to regulate the orientation of the implement.

Regarding claim 7, McClure discloses the system further comprising at least one vehicle-based controller (microprocessor of the motive component; see Fig. 11) communicatively coupled to the controller (microprocessor of the working component), the controller being configured to receive the sensor data from the sensor (including 110, 112) and transmit signals to the vehicle-based controller requesting the vehicle-based controller to adjust the operation of the actuator.

Regarding claim 8, McClure discloses the vehicle-based controller (microprocessor of the motive component) being further configured to control the operation of the actuator to adjust the position of the implement relative to the work vehicle based on a user input signal (from 26).

Regarding claim 9, McClure discloses the vehicle-based controller (microprocessor of the motive component) being further configured to ignore the signals received from the controller requesting that the vehicle-based controller adjust the operation of the actuator when it is determined that a performance of field operations by the implement has ceased, as the system ceases to function when it is shut off.

Regarding claim 11, McClure discloses the sensor (including 110, 112) being a non-contact based sensor.

Regarding claim 12, McClure discloses the non-contact based sensor (including 110, 112) being a location sensor.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unruh et al. (US 7,490,678)

Regarding claim 1, Unruh discloses a system for controlling an operation of agricultural implements, the system comprising:
a work vehicle (including 18) configured to tow an implement, the work vehicle including a hitch assembly including a hitch frame (see Fig. 3) and a draw point (including 26a) moveable relative to the hitch frame, the draw point configured to be coupled to the implement, the work vehicle further including an actuator (including 26) configured to move the draw point relative to the hitch frame to adjust the position of the implement relative to the work vehicle; and
the system including a sensor (including 80 and/or 130) configured to detect an operational parameter indicative of the operation of the implement, the system further including a controller (including 100) communicatively coupled to the sensor, the controller being configured to initiate control of an operation of the actuator based on sensor data received from the sensor to adjust the operational parameter of the implement.

Regarding claim 2, Unruh discloses the operational parameter being indicative of an orientation (relative position) of the implement, the controller being configured to control the operation of the actuator based on the sensor data received from the sensor to regulate the orientation of the implement.

Regarding claim 6, Unruh discloses the controller being further configured to receive an input (from 110 and/or 112) indicative of a change in a target orientation of the implement and control the operation of the actuator to adjust the orientation of the implement relative to the work vehicle based on the change in the target orientation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Unruh.

Regarding claim 3, Unruh discloses the system with respect to claim 2, above. Unruh does not explicitly disclose a predetermined parameter range for the operational parameter. The examiner takes Official Notice that is old and well known within the art for control systems to have thresholds (which define a range) to determine when to apply correction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Unruh with threshold means as is known in the art in order to prevent overcorrection and overuse.

Regarding claim 4, Unruh discloses the controller (including 110) being further configured to initiate a control action associated with notifying an operator of the implement when it is determined that the actuator is unable to adjust the orientation of the implement in a manner such that the detected operational parameter is returned to a value within the predetermined parameter range (see col. 6, lines 41-51).

Regarding claim 5, Unruh discloses the controller (including 110) being further configured to initiate a control action associated with presenting an indication of the orientation of the implement relative to a target orientation of the implement (via 102, 104).

Regarding claims 13, 14, 15, 16, and 18, Unruh discloses the use and operation of the system with respect to claims 3, 2, 5, 4, and 6, above. Regarding claim 17, Unruh discloses control based on a user input signal (from 110 or 112). Regarding claim 19, Unruh discloses control based on at least one of a pitch, a roll, or a yaw of the implement (as sensed by 80).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Anderson et al. (US 9,709,969) teaches detection of an operational parameter relative to a predetermined parameter range (set by thresholds) to control adjustment of the orientation of an implement when the monitored operational parameter exceeds or falls below a threshold (see col. 2, lines 50-57). Additionally, Schneider (US 10,123,472) teaches the use of a predetermined parameter range for calibration of an implement (see col. 6, line 61 - col. 7, line 9). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/4/24/21